DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 19, 20, 40, and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”).
Considering Claims 1 and 40: Emad teaches a composition containing 50 to 95 percent polyamides, 0 to 46 percent unmodified polyolefins, and 4 to 50 percent modified polyolefins.  (Emad, ¶¶ 0007-0010).  Emad teaches examples of the composition where the polyamide is PA-11 and the unmodified polyolefin is HDPE.  (Id. ¶¶ 0140-0141; Table 1, Samples 1, 4, and 6-9).  Emad further teaches that it is suitable to use PA-6,12, PA-9,12, PA-10,10, or PA-10,12 as polyamides in the composition.  (Id. ¶¶ 0052-0056).
	Emad teaches that in a preferred embodiment, the composition contains 10 to 30 percent of the unmodified polyolefin.  (Id. ¶¶ 0121, 0124).  This range falls within the polyethylene range of claim 1 and substantially overlaps with the amount of polyethylene of claim 40.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).
Emad appears to be silent as to the structure of the modified polyolefin used in the examples.  However, Emad teaches generally that it is suitable to use polyolefins Id. ¶ 0064).  The modified polyolefin of Emad reads on the compatibilizer of claim 1.  Emad is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamide compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified polyolefin that is a copolymer of ethylene, alkyl acrylate, and maleic anhydride as the modified polyolefin in the example compositions of Emad, and the motivation to have done so would have been, as Emad suggests, that this modified polyolefin is suitable for use in the composition of Emad.  (Id.).
Emad is silent as to the bio-based carbon content of the composition.  However, the bio-based carbon content limitation of claim 1 refers to the process by which the claimed composition (or the components thereof) is prepared rather than the structure of the composition (or components).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the source of carbon in the composition would materially affect the structure of the final product.
Emad reports the IZOD impact strength of the compositions as measured by ASTM D256.  (Emad, ¶ 0140; Table 2).  Emad teaches that there is “No break” for the example compositions under the test when “n=10.”  Emad, on its face, does not appear to expressly teach an Izod Impact energy measured at 0 °C of greater than 6 ft-lb./inch.  However, the reference teaches a composition containing the claimed components in the claimed amounts.  According to the original disclosure, the claimed impact energy is achieved by a composition having the claimed structure.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the claimed Izod Impact energy measured under the claimed conditions, would necessarily flow from a composition containing all of the claimed components in the See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 2: Emad teaches that the term alkyl acrylate includes butyl acrylate.  (Emad, ¶ 0112).
Considering Claim 3: Emad teaches that the modified polyolefin is polyethylene grafted with maleic anhydride (Emad, ¶¶ 0065-0066).
Considering Claims 19 and 20: Emad teaches that the composition is blended and shaped by reactive extrusion to form a hose.  (Emad, ¶ 0140).  The extruded hose of Emad reads on the article of claims 19 and 20.
Considering Claim 42: Emad teaches that the polyolefin is LLDPE.  (Emad, ¶ 0107).
Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”), as applied above to claim 1, and further in view of Hans-Georg Elias & Rolf Mülhaupt, Plastics, General Survey, 2. Production of Polymers and Plastics, in Ullmann’s Encyclopedia of Industrial Chemistry, 38 pages, published online 2015 (“Elias”).
Considering Claims 17 and 18: The relevant teachings of Emad are discussed above with respect to the obviousness rejection of claim 1.
	Emad does not teach that the composition is in the form of a powder or a filament.  However, Elias teaches typical 3D printing techniques utilizing polymer powders or filaments.  (Elias, 37, second column, final paragraph).  Elias is analogous art because it is directed to the same field of endeavor as the claimed invention, namely production of polymers and plastics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the composition of Emad into a powder or filaments for 3D printing, and the motivation to have done so would have been, as Elias suggests, that this technique is emerging as a highly-versatile processing technology for rapid manufacturing.  (Id.).
Claims 4-16, 21, 22, and 41 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”).
Considering Claims 4, 5, 7, and 8: Emad teaches a composition containing 50 to 95 percent polyamides, 0 to 46 percent unmodified polyolefins, and 4 to 50 percent modified polyolefins.  (Emad, ¶¶ 0007-0010).  Emad teaches examples of the composition where the polyamide is PA-11 and the unmodified polyolefin is HDPE.  (Id. ¶¶ 0140-0141; Table 1, Samples 1, 4, and 6-9).  Emad further teaches that it is suitable to use PA-6,12, PA-9,12, PA-10,10, or PA-10,12 as polyamides in the composition.  (Id. ¶¶ 0052-0056).
Emad teaches that in a preferred embodiment, the composition contains 10 to 30 percent of the unmodified polyolefin.  (Id. ¶¶ 0121, 0124).  This range falls within the polyethylene range of claim 4 and substantially overlaps with the amount of polyethylene of claim 8.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).
Emad appears to be silent as to the structure of the modified polyolefin used in the examples.  However, Emad teaches generally that it is suitable to use polyolefins that are terpolymers of ethylene, alkyl acrylate, and maleic anhydride or glycidyl methacrylate.  (Id. ¶ 0064).  The modified polyolefin of Emad reads on the compatibilizer of claim 4.  Emad is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamide compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified polyolefin that is a terpolymer of ethylene, alkyl acrylate, and maleic anhydride or glycidyl methacrylate as the modified polyolefin in the example compositions of Emad, and the motivation to have done so would have been, as Emad suggests, that this modified polyolefin is suitable for use in the composition of Emad.  (Id.).
Emad reports the IZOD impact strength of the compositions as measured by ASTM D256.  (Emad, ¶ 0140; Table 2).  Emad teaches that there is “No break” for the example compositions under the test when “n=10.”  Emad, on its face, does not appear to expressly teach an Izod Impact energy measured at 0 °C of greater than 6 ft-lb./inch.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 6 and 13-15: Emad is silent as to the bio-based carbon content of the composition or components.  However, the bio-based carbon content limitation of the present claims refers to the process by which the claimed composition (or the components thereof) is prepared rather than the structure of the composition (or components).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the source of carbon in the composition would materially affect the structure of the final product.
Considering Claim 9: Emad teaches that the composition contains 4 to 50 percent modified polyolefins.  (Emad, ¶¶ 0007-0010).  This range overlaps with the amount and compatibilizer of present claim 9.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).	
Considering Claim 10: Emad teaches examples of the composition where the polyamide is PA-11.  (Emad, ¶¶ 0140-0141; Table 1, Samples 1, 4, and 6-9).  Emad further teaches that it is suitable to use PA-6,12, PA-9,12, PA-10,10, or PA-10,12 as polyamides in the composition.  (Id. ¶¶ 0052-0056).
Considering Claims 11 and 12: Emad teaches that the unmodified polyolefin is LDPE.  (Emad, ¶¶ 0106-0107).
Considering Claim 16: Emad teaches that the composition is blended by reactive extrusion.  The references does not expressly use the term “melt blending.”  However, one of ordinary skill would reasonably understand that the reactive extrusion of Emad would entail both melting the components and blending them.  Furthermore, the “melt blending” limitation of claim 16 refers to the process by which the claimed composition is prepared rather than the structure of the composition.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the method of combining the components of the composition would materially affect the structure of the final product.
Considering Claims 21 and 22: Emad teaches that the composition is blended and shaped by reactive extrusion to form a hose.  (Emad, ¶ 0140).  The extruded hose of Emad reads on the article of claims 21 and 22.
Considering Claim 41: Emad teaches that the polyolefin is LLDPE.  (Emad, ¶ 0107).
Response to Arguments
Applicant’s arguments in the remarks dated April 22, 2021, have been fully considered, and the examiner responds as follows.
At pages 9-11 of the remarks, applicant appears to argue that the present claims are nonobvious over Emad because claims 1 and 4 require 2 to 30 percent of a polyethylene.  This argument has been fully considered but is not found to be 
At pages 11-13 of the remarks, applicant argues that the obviousness rejections of the claims should be withdrawn because claimed composition “provides unexpectedly advantageous results.”  Applicant discusses the effect of the compatibilizer of the invention on the impact strength of the composition of the invention, as presented in Figure 1 of the original disclosure.  The unexpected results that applicant points to, as depicted in Figure 1, appear to come from two example compositions containing 14 and 28 percent of the polyolefin LLDPE, respectively, together with a particular polyamide and 5 percent of a particular compatibilizer.  These two example compositions are shown at page 17 of the original disclosure in the Table as “Inventive Blend-1” and “Inventive-Blend-2.”
To rebut a prima facie case of obviousness based on unexpected results, applicant must present objective evidence comparing the claimed subject matter with the closest prior art.  See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979); MPEP § 716.02(e).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992); see MPEP § 716.02(b).  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required.  In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960); see MPEP § 716.02(e).  
In the present case, applicant presents attorney arguments that the specification shows unexpected results.  However, the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  As stated in MPEP §716.01(c), examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results.  Further, applicant makes no meaningful 
Furthermore, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); see MPEP § 716.02(d).  In the present case, the two example compositions that applicant appears to rely on are not commensurate in scope with the invention claimed in independent claims 1 or 4.  The claims encompass any polyamide in any amount together with any amount of compatibilizer that is a copolymer of ethylene (in any amount) and a wide range of comonomers (in any amount).  This breadth in scope is not matched by the two examples in the specification shown as “Inventive Blend-1” and “Inventive-Blend-2” at page 17, which are directed to compositions having a particular type of polyethylene (LLDPE), a particular polyamide in particular amounts, and five percent of a particular compatibilizer.
At pages 13 and 14 of the remarks, applicant argues that the bio-based carbon content limitation renders the claims nonobvious.  Applicant argues that this is shown by the fact that Emad teaches that the use of polyamides having different viscosities (which are prepared with different catalysts) gives rise to compositions with different properties.  This argument has been fully considered but is not found to be persuasive.  The claim limitation at issue is not the viscosity of the polyamide or the catalyst used to achieve a polyamide with a structure giving rise to a particular viscosity.  Instead, the issue is the source of the carbon atoms in the claimed composition and whether the structure of the composition is substantially affected by whether the carbon atoms are “bio-based” or not.  Applicant does not explain how the source of carbon atoms (and whether they are bio-based or not) affects the ultimate structure of the claimed composition.  The examiner maintains that Emad teaches a composition having the claimed structure, and there is no evidence that the source of carbon in the composition would materially affect the structure of the final product.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767